EXHIBIT 10(a)
BANCORPSOUTH, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and Restated, Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



BANCORPSOUTH, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and Restated, Effective January 1, 2009)
TABLE OF CONTENTS

              Page  
 
       
ARTICLE I — PURPOSE
    1  
 
       
ARTICLE II — DEFINITIONS
    1  
 
       
ARTICLE III — ELIGIBILITY
    3  
 
       
ARTICLE IV — VESTING
    3  
 
       
ARTICLE V — RETIREMENT BENEFITS
    3  
Time of Payment
    3  
Payment Delay Applicable to Specified Employees
    3  
Form of Payment
    3  
Amount of Payment
    3  
 
       
ARTICLE VI — DEATH BENEFITS
    4  
Definitions
    4  
Death While Employed
    4  
Death After Retirement Benefit Commencement
    4  
Payment to Beneficiary
    4  
 
       
ARTICLE VII — OTHER BENEFITS
    5  
Disability Benefits
    5  
 
       
ARTICLE VIII — PARTICIPANTS RIGHTS
    5  
Spendthrift Provision
    5  
Obligation for Benefit Payments
    5  
Taxes
    5  
Company’s Protection
    5  
Unsecured Creditor Status
    6  
 
       
ARTICLE IX — PLAN ADMINISTRATION
    6  
Powers of the Committee
    6  
Delegation of Administrative Authority; Experts
    6  
Claims for Benefits
    6  
Cash Out of Small Benefits
    7  
Amendment and Termination
    7  

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE X — GENERAL PROVISIONS
    7  
Funding
    7  
Entire Agreement
    7  
Binding Effect
    8  
Governing Law
    8  
Severability
    8  
Not an Employment Agreement
    8  

ii



--------------------------------------------------------------------------------



 



BANCORPSOUTH, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     BancorpSouth, Inc., a corporation organized and existing under the laws of
the State of Mississippi (the “Company”), hereby amends and restates, in its
entirety, the BancorpSouth, Inc. Supplemental Executive Retirement Plan, which
plan has been entered into via individual deferred compensation agreements with
participants and amended thereafter, from time to time (the “Prior Plan”); this
amendment and restatement shall be effective January 1, 2009 (the “Effective
Date”) (the “Plan”). The individual compensation agreements shall be restated in
their entirety in this document and renamed the Supplemental Executive
Retirement Plan.
ARTICLE I
PURPOSE
     This Plan is intended to be an unfunded deferred compensation arrangement
for the benefit of designated key management employees of the Company and its
affiliates and subsidiaries, within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). As such, this Plan is not
intended to constitute an employee benefit plan that is subject to the
provisions of Parts 2, 3, and 4 of Title I of ERISA. In accordance with such
intent, any obligation to pay benefits hereunder shall be deemed to be an
unsecured promise, and any right of a Participant (as defined herein) or
Beneficiary (as defined herein) hereunder to enforce such obligation shall be
solely as a general creditor of the Company. This Plan is not intended to
constitute a qualified employee benefit plan within the meaning of Section
401(a) of the Internal Revenue Code of 1986, as amended (the “Code”), but is
intended to comply with the provisions of Code Section 409A.
ARTICLE II
DEFINITIONS
     2.1 Affiliate means a subsidiary corporation or other entity with respect
to which the Company owns, directly or indirectly, 80% or more of the total
combined voting power of all classes of stock or other equity.
     2.2 Beneficiary means the person, persons, entity or entities designated by
a Participant, in writing, to receive death benefits payable under the Plan as
provided herein. Any such designation shall be effective upon its receipt and
acceptance by the Committee or its designee. A Participant shall be entitled to
modify his or her designation at any time, by delivery of a new writing to the
Committee. Any such modification shall be effective upon its receipt and
acceptance by the Committee or its designee.
     2.3 Board of Directors or Board means the Board of Directors of the
Company, as constituted from time to time.
     2.4 Change in Control means and is deemed to occur upon the occurrence of
either of the following:

  a.   any “person,” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, excluding the Company, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then-outstanding securities; or     b.   during any one-year
period, the entire Board of Directors ceased, for any reason, to constitute
two-thirds thereof, or during any period of two consecutive years, individuals
who, at the beginning of such two-year period, constituted the entire Board of
Directors of the Company, ceased, for any reason to constitute at least a
majority thereof.

 



--------------------------------------------------------------------------------



 



     2.5 Committee means the administrator of this Plan, which shall be the
Compensation Committee of the Board of Directors, provided that the Committee
may delegate its ministerial obligations hereunder to members of the human
resources department.
     2.6 Confidential Information means all confidential and proprietary
information of the Company or its Affiliate, including without limitation
(i) information derived from customer data (ii) methods of operation,
(iii) market data, (iv) proprietary computer programs and codes, (v) business
plans, services, and products (vi) marketing and sales programs, (vii) client
lists, (viii) historical financial information and financial projections,
(ix) pricing formulae, budgets, and policies, (x) all other concepts, ideas,
materials and information prepared or performed for or by the Company, (xi) all
information related to the business, products, purchases or sales of the Company
or its Affiliates, (x) acquisition and expansion strategies, and marketing
plans, other than information that is publicly available.
     2.7 Disabled or Disability means that a Participant by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months
(a) has been receiving income replacement benefits for a period of not less than
three months under a separate long-term disability plan or policy maintained by
the Company or an Affiliate, or (b) is unable to engage in any substantial
gainful employment.
     2.8 Early Retirement Date or Early Retirement Age means the date on which a
Participant attains age 55.
     2.9 Final Compensation means an amount determined by dividing a
Participant’s Annual Compensation for the three-year period immediately
preceding Participant’s death, Disability or Separation from Service, as
applicable, by 36. For this purpose, “Annual Compensation” means the
Participant’s annualized compensation as determined under the BancorpSouth, Inc.
Retirement Plan, provided that any amount deferred under the BancorpSouth, Inc.
Deferred Compensation Plan shall be included in such calculation.
     2.10 Normal Retirement Date or Normal Retirement means the date on which a
Participant attains age 65.
     2.11 Payment Date means the first business day of the calendar month
following the later of Participant’s Separation from Service or attainment of
the Early Retirement Age.
     2.12 Separation From Service or Separation Date means the later of the date
on which (a) a Participant’s employment with the Company and its Affiliates
ceases for any reason, or (b) the Company and such Participant reasonably
anticipate that the Participant will perform no further services for the Company
and its Affiliates, whether as a common law employee or independent contractor.
Notwithstanding the foregoing, a Participant shall be deemed to incur a
Separation From Service if he or she continues to provide services to the
Company or an Affiliate, provided such services are not more than 20% of the
average level of services performed by such Participant, whether as an employee
or independent contractor, during the immediately preceding 36-month period.
     2.13 Retirement Benefit means a benefit payable under Article V hereof.
     2.14 Specified Employee shall be determined in accordance with Code
Section 409A and generally shall mean a Participant who is a “key employee” of
the Company and its Affiliates, as defined

-2-



--------------------------------------------------------------------------------



 



in Code Section 416(i), (ii), or (iii), but determined without regard to
paragraph (i)(5) thereof, as of his or her Separation Date. A Participant who
satisfies such requirements as of a December 31st shall be considered a
Specified Employee hereunder during the 12-month period commencing on the
immediately following April 1st.
ARTICLE III
ELIGIBILITY
     The Committee, in its discretion, shall designate executives, officers, and
key employees of the Company and its Affiliates as Participants hereunder, who
may be designated individually or by groups or categories. Any such
determination shall be conclusive and binding upon all persons. The Committee,
or its designee, shall notify each such executive, officer or employee of his or
her designation hereunder.
ARTICLE IV
VESTING
     If a Participant’s Separation Date occurs before his death, Disability or
attainment of Early Retirement Age, or the occurrence of a Change in Control,
then notwithstanding any provision of the Plan to the contrary, he or she shall
forfeit all benefits hereunder. In such event, the obligations of the Company
and its Affiliates with respect to such Participant and any person claiming a
right or benefit through such Participant shall be extinguished. Upon attainment
of Early Retirement Age, a Participant shall vest in 50% of his or her
Retirement Benefit.
     Notwithstanding the foregoing, after or prior to Separation from Service,
during the period of payments under the Plan, any Participant who competes,
directly or indirectly, with the Company or an Affiliate in any capacity in any
State in which the Company or an Affiliate is engaged in business operations
shall forfeit any benefit under the Plan. Any Participant who discloses to a
third party or uses for his or her own benefit or the benefit of another any
Confidential Information about the Company or an Affiliate shall forfeit any
benefit under the Plan.
ARTICLE V
RETIREMENT BENEFITS
     5.1 Time of Payment. Payment of a Participant’s Retirement Benefit shall
commence as of his or her Payment Date. Notwithstanding the foregoing, if such
Participant is a Specified Employee as of his or her Separation Date, the
commencement of his or her Retirement Benefit, shall be delayed until the first
business day of the seventh whole calendar month following his or her Separation
Date. In the event of any delay hereunder, the first monthly payment shall
include, without liability for interest or loss of investment opportunity
thereon, the principal amount of all Retirement Benefits otherwise payable
between the actual commencement of such benefits and such Participant’s Payment
Date.
     5.2 Form of Payment. A Retirement Benefit hereunder shall be paid in the
form of equal monthly payments over a period of ten years.
     5.3 Amount of Payment. Such annual benefit shall equal 15% of the
Participant’s Final Compensation, provided that such Benefit shall be reduced by
a percentage equal to five multiplied by the Participant’s age in whole numbers
at Separation from Service at age 65, provided that any negative number shall be
disregarded. Notwithstanding the foregoing, in the event a Change in Control
occurs prior to a Participant’s Separation from Service, there shall be no
reduction in his or her Retirement Benefit as a result of his or her failure to
attain age 65.

-3-



--------------------------------------------------------------------------------



 



ARTICLE VI
DEATH BENEFITS
     6.1 Definitions. As used herein:

  a.   Death Benefit means a benefit payable to the Surviving Spouse or other
Beneficiary of an Eligible Participant in accordance with this Article VI.    
b.   Surviving Spouse means (i) if a Participant dies before his or her Payment
Date, the person to whom the Participant is lawfully married as of the date of
his or her death, or (ii) if such Participant dies after his or her Payment
Date, the person to whom such Participant was lawfully married on his or her
Payment Date and on the date of his or her death.

     6.2 Death While Employed. If a Participant dies while he or she is employed
by the Company or an Affiliate, such Participant’s Surviving Spouse or other
Beneficiary shall receive a Death Benefit equal to the greater of the following:

  a.   7.5% of the Participant’s Final Compensation, or     b.   15% of the
Participant’s Final Compensation, reduced by a percentage equal to five
multiplied by the difference between Participant’s age in whole numbers at death
and 65, provided that any negative number shall be disregarded.

Payment of such benefit shall be made in equal monthly installments commencing
on the first business day of the second calendar month following the
Participant’s date of death and ending as of the tenth anniversary of such
payment.
     6.3 Death After Retirement Benefit Commencement. If a Participant dies
after his or her Retirement Benefit commences, the Participant’s Surviving
Spouse or other Beneficiary shall continue to receive such benefit, commencing
on the first business day of the second calendar month following such
Participant’s date of death and ending on the tenth anniversary of the original
commencement of Participant’s benefit.
     6.4 Payment to Beneficiary. Death Benefits payable to a Surviving Spouse
hereunder shall be payable to a deceased Participant’s Beneficiary, or if no
Beneficiary has been designated or survives the Participant, to the
Participant’s estate, in the following circumstances:

  a.   If a Participant dies while employed by the Company or an Affiliate, with
no Surviving Spouse;     b.   If a Participant dies after his or her Payment
Date, but the Participant and his or her Surviving Spouse (if any) die before
the expiration of the ten-year payment period; or     c.   If a death benefit
payable to a Surviving Spouse has commenced, but such spouse dies before the
expiration of the ten-year payment period.

Any Death Benefit payable to a Beneficiary or estate under this Section 6.5
shall commence on the first business day of the second calendar month following
the date of death of the Participant or his or her Surviving Spouse, as the case
may be, and shall cease as of the expiration of the original ten-year payment
period measured from the Payment date, provided that any month for which no
payment shall be added to such period.

-4-



--------------------------------------------------------------------------------



 



ARTICLE VII
OTHER BENEFITS
     7.1 Disability Benefits. If a Participant becomes Disabled while employed
by the Company or its Affiliates, he or she shall be entitled to receive a
Disability Benefit, equal to the greater of the following:
     a. 7.5% of the Participant’s Final Compensation, or
     b. 15% of the Participant’s Final Compensation, reduced by a percentage
equal to five multiplied by the difference between Participant’s age in whole
numbers at Disability and 65, provided that any negative number shall be
disregarded.
     Such benefit shall be paid in the form of monthly installments over a
ten-year period commencing with 90 days of Plaintiff’s Disability.
ARTICLE VIII
PARTICIPANTS’ RIGHTS
     8.1 Spendthrift Provision. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber any benefit or amount payable hereunder. No amount payable
under this Plan shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debt, judgment, alimony or separate
maintenance owed by a Participant or any other person. No amount payable under
this Plan shall be transferable by operation of law in the event of a
Participant’s or other person’s bankruptcy or insolvency.
     8.2 Obligation for Benefit Payments. Notwithstanding any provision of this
Plan to the contrary, the payment of benefits under this Plan shall be the
obligation of the Company or the Affiliate with respect to which the Participant
is employed. In the event the Company or such Affiliate designates a third-party
as the payor of the benefits and the assets of such third-party are insufficient
to meet the payment obligations under this Plan, the Company or such Affiliate,
as the case may be, shall remain responsible for such deficiency.
     8.3 Taxes. The Company, an Affiliate or any third-party payor shall deduct
from the amount of any benefits payable under this Plan any taxes required to be
withheld under applicable federal or state tax laws.
     Notwithstanding the foregoing, the Company shall pay on behalf of each
Participant hereunder an amount such that after the payment of all income and
employment taxes due with respect to such amount, the remainder equals the
amount of any employment tax due with respect to the periodic accrual of
benefits hereunder. Such amount shall be paid by the Company as and when such
taxes are required to be remitted to the Internal Revenue Service in accordance
with the provisions of Code Section 3121, but in no event later than
December 31st following the year in which a Participant is required to remit the
amount of any such tax.
     8.4 Company’s Protection. By commencing participation herein, each
Participant shall be deemed to have agreed to cooperate with the Company by
furnishing any and all information reasonably

-5-



--------------------------------------------------------------------------------



 



requested by the Committee in order to facilitate the funding or payment of
benefits hereunder, including, without limitation, the taking of such physical
examinations as the Company or the Plan may deem necessary to obtain insurance
to fund the payment of benefits hereunder. If a Participant refuses to
cooperate, is uninsurable or is insurable at other than standard rates, the
Committee, in its sole discretion, may determine that the Participant is
ineligible to participate hereunder.
     8.5 Unsecured Creditor Status. The right of a Participant or his or her
Surviving Spouse or Beneficiary to receive benefits hereunder shall be solely
those of an unsecured creditor of the Company and its Affiliates. Any insurance
policy, including the proceeds thereof, or other asset acquired or held by the
Company or an Affiliate in connection with its benefit obligations hereunder
shall not be deemed to be held under any trust for the benefit of the
Participant or his or her Surviving Spouse or Beneficiary or to be security for
the performance of the obligations of the Company and its Affiliates, but shall
be a general unpledged and unrestricted asset.
ARTICLE IX
PLAN ADMINISTRATION
     9.1 Powers of the Committee. The Committee shall have the discretionary
power and authority to interpret the provisions of this Plan an any form or
other document ancillary thereto, to determine all questions arising under this
Plan including, without limitation, all questions concerning administration,
eligibility, and the amount or payment of any benefit payable hereunder. In
addition, the Committee shall have the authority to prescribe, amend, and
rescind rules and administrative procedures relating to the operation of this
Plan, adopt forms and execute agreements required hereunder, and to correct any
defect, supply any omission or reconcile any inconsistency in this Plan or any
related form or agreement.
     Any determination by the Committee need not be uniform as to all or any
Participants hereunder. Any such determination shall be conclusive and binding
on all persons claiming any interest in the Plan or a benefit hereunder. Neither
the Company nor its officers, employees, members of the Committee or any member
of the Board of Directors shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan.
     9.2 Delegation of Administrative Authority; Experts. The Committee, in its
sole discretion, may delegate such nondiscretionary, ministerial duties as it
deems appropriate to such officers or employees of the Company as it deems
necessary or appropriate. When acting in accordance with such delegation
(whether made orally or in writing), any such officer or employee shall be
deemed to possess the power and authority granted to the Committee hereunder.
The Committee shall engage the services of such independent actuaries,
accountants, attorneys and other administrative personnel as it deems necessary
or advisable to administer this Plan.
     9.3 Claims for Benefits. If a Participant or Surviving Spouse or
Beneficiary believes a benefit or distribution is due under the Plan, he or she
may request the distribution of such benefit, in writing, from the Committee. If
the request for distribution is disputed or denied by the Committee, the
following action shall be taken:

  a.   Such Participant or Surviving Spouse or Beneficiary shall be notified, in
writing, of the dispute or denial as soon as possible (but no later than
90 days) after receipt of the request for a distribution. The notice shall set
forth the specific reasons for the denial, including any relevant provisions of
the Agreement, and shall explain the review procedure of the Plan.

-6-



--------------------------------------------------------------------------------



 



  b.   Such Participant or Surviving Spouse or Beneficiary shall be entitled to
full review of his or her claim after receipt of written notification of a
denial. A Participant (or Surviving Spouse or Beneficiary) desiring a review of
a dispute or denial must request such a review, in writing, not later than
60 days after notification from the Committee. During the review, the
Participant (or Surviving Spouse or Beneficiary) may be represented and shall
have the right to inspect all documents pertaining to the dispute or denial.

The Committee shall render its decision within 60 days after receipt of the
request for the review. In the event special circumstances require an extension
of time, the Committee shall notify the Participant (or Surviving Spouse or
Beneficiary), in writing, and the decision shall be rendered no later than
120 days after the receipt of the request. The decision of the Committee shall
be in writing and include specific reasons for the action taken and specific
references to the Plan provisions on which the decision is based.
     9.4 Cash Out of Small Benefits. Notwithstanding the provisions of this Plan
to the contrary, if the present value of a Retirement, Disability, or Death
Benefit payable as of a Participant’s Payment Date, or date of death, as the
case may be, is less than the amount determined under Code Section 402(g) as of
such date, the Committee shall distribute such amount to the Participant or
Surviving Spouse or Beneficiary, as the case may be, in the form of a single-sum
payment as of the first business day of the second calendar month thereafter. No
additional benefit shall be payable with respect to such Participant hereunder.
The amount of such benefit shall be determined using the interest rate, group
mortality table and other actuarial factors in effect under the Company’s
pension plan, from time to time, to determine the amount of single-sum payments
thereunder.
     9.5 Amendment and Termination. Subject to the following, the Board shall
have the right, at any time, to amend or terminate this Plan, in whole or in
part:

  a.   No such amendment or termination shall reduce any benefits or rights
accrued as of the effective date of such termination or amendment, without the
prior written consent of each affected Participant, Surviving Spouse or
Beneficiary hereunder;     b.   If the Plan is terminated payments hereunder
shall be made or at such time and in such manner as may be prescribed under the
terms of the Plan.

ARTICLE X
GENERAL PROVISIONS
     10.1 Funding. The Company may establish a trust in connection with the
adoption of this Plan. Each year during the continuance of this Plan, the
Committee may designate amounts to be added to the trust. The property
comprising the assets of any such trust, including any insurance policy on the
life of a Participant purchased by any such trust or contributed to any such
trust by the Company, shall at all times remain the property of such trust. The
trustee of any such trust shall distribute the assets comprising such trust in
accordance with the provisions of the Plan and the trust agreement, all as
instructed by the Committee, but in no event shall such trustee distribute the
assets of any such trust to or for the benefit of the Company, except as
provided in any applicable trust agreement.
     10.2 Entire Agreement. This Plan, together with the agreement of
participation entered into by the Participant, shall constitute the entire
understanding between the Company and the Participant with respect to the
benefits provided hereunder.

-7-



--------------------------------------------------------------------------------



 



     10.3 Binding Effect. The rights, privileges, benefits and obligations under
this Plan are intended to be legal obligations of the Company and binding upon
the Company, including its successors and assigns, whether by corporate merger,
consolidation, reorganization or otherwise.
     10.4 Governing Law. The provisions of this Plan shall be construed
according to the laws of the State of Mississippi, excluding the provisions of
any such laws that would require the application of the laws of another
jurisdiction.
     10.5 Severability. Each provision of this Plan is intended to be severable.
In the event that any one or more of the provisions contained in this Plan shall
for any reason be held to be invalid, illegal or unenforceable, the same shall
not affect the validity or enforceability of any other provision of this Plan,
but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision was not contained herein. Notwithstanding the foregoing,
however, no provision shall be severed if it is clearly apparent under the
circumstances that the parties would not have entered into this Plan without
such provision.
     10.6 Not an Employment Agreement. Nothing contained herein shall be deemed
to constitute an employment agreement between the Company or an Affiliate and
any Participant hereunder or to otherwise constitute a promise or guarantee of
any term of employment or rate of compensation.
     10.7 Construction. This Plan is intended to comply and shall be interpreted
and construed in a manner consistent with the provisions of Code Section 409A,
including any rule or regulation promulgated thereunder. In the event that any
provision of the Plan would cause an amount deferred hereunder to be subject to
tax under the Code prior to the time such amount is paid to a Participant, such
provision shall, without the necessity of further action by the Board or the
Committee, be deemed null and void. This Plan is intended to be a restatement of
the Prior Plan for purposes of compliance with Code Section 409A and is not
intended to increase any benefits thereunder. This Plan shall not be construed
to increase any benefits hereunder.
     This Supplemental Executive Retirement Plan was approved by the Board of
Directors of BancorpSouth, Inc. on the          day of December, 2008, to be
effective as of the date first written above.

            BANCORPSOUTH, INC.
      By:           Title:

      Date:

           

-8-